861 A.2d 509 (2004)
271 Conn. 936
In re ALLISON G.
Supreme Court of Connecticut.
Decided October 19, 2004.
John E. Tucker, assistant attorney general, in support of the petition.
The petition by the commissioner of children and families for certification for appeal from the Appellate Court, 84 Conn.App. 718, 854 A.2d 1124 (2004), is granted, limited to the following issue:
"Did the Appellate Court properly dismiss the appeal of the commissioner of children and families as moot?"
The Supreme Court docket number is SC 17288.